Title: To James Madison from Nathan Lufborough, 28 January 1802 (Abstract)
From: Lufborough, Nathan
To: Madison, James


28 January 1802, Comptroller’s Office. At Mr. Payne’s request, recommends him for a recent vacancy in the State Department. Commends his handwriting, copying skills, and general competence.
 

   RC (DLC). 1 p.


   Nathan Lufborough was a Washington landowner and for many years a clerk in the Comptroller’s Office; JM nominated him to be a magistrate for the District of Columbia on 6 Feb. 1810 (Records of the Columbia Historical Society, 9 [1907]: 228, 24 [1922]: 1–4; John Mason and others to JM, 1 Feb. 1810, PJM-PSRobert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (2 vols. to date; Charlottesville, Va., 1984—)., 2:217; Lufborough to JM, 26 Sept. 1814 [DLC]).


   Hazen Kimball had resigned his State Department clerkship on 14 Nov. 1801, but Payne does not appear to have been appointed to the position (JM to Speaker of the House of Representatives, 30 Mar. 1802, enclosure [DNA: RG 233, Reports and Communications from the Secretary of State, 7A-E1.1]).

